DETAILED ACTION
This office action is in response to amendments filed on 05/12/2021. Claims 1-5, 7-8, 18-20, 23-24, 26-29, and 35-38 are pending. Claims 6, 9-17, 21-22, 25, 30-34, and 39-40 have been canceled due to election of a nonelected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-
(d). The certified copy has been filed in parent Application No. PCT/GB2018/051040, filed on
04/19/18.
Allowable Subject Matter
Claims 1-5, 7-8, 18-20, 23-24, 26-29, and 35-38 are allowed.
Regarding Claim 1, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein the inverter comprises a plurality of switching legs wherein each switching leg of the inverter is arranged for switching a DC voltage to provide an electrical signal of the AC electrical power, wherein at least one switching leg of the inverter is arranged to provide a boost stage switch comprising: a first coupling connected to the reference voltage connection, a second coupling connected to an output of the inductive energy store, and a third coupling, and wherein the capacitive energy store is connected between the third coupling and the reference voltage connection and the input inductive energy store is connected between the input and the second coupling; the DC-to-DC 
	Regarding Claims 2-5 and 7-8, depend on Claim 1, therefore are allowable as well.
Regarding Claim 18, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “the inverter suitable for providing AC electrical power for controlling an electric traction motor, wherein the inverter comprises a plurality of switching legs wherein each switching leg of the inverter is arranged for switching a DC voltage to provide an electrical signal of the AC electrical power, wherein the electric motor inverter is adapted to provide a DC- to-DC converter, the method comprising: obtaining a first difference signal indicating a boost voltage difference between a target boost voltage and a DC voltage across the inverter; determining a target current to be provided to a capacitor connected across the inverter to reduce the first voltage difference; obtaining a second difference signal indicating a first current difference between: (i) the target current; and (ii) current flowing between a first input inductor and a mid-connection of a first boost leg of the inverter; and, operating the first boost leg of the inverter to reduce the first current difference.” 
Regarding Claims 19-20, 23-24, and 26, depend on Claim 18, therefore are allowable as well.
Regarding Claim 27, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “a controller configured to operate the inverter, and to: obtain a first difference signal indicating a boost voltage difference between a target boost voltage and a DC voltage across the inverter, wherein the DC voltage across the inverter is connected to a boost output to provide DC electrical power to the main power supply 
Regarding Claims 28-29 depend on claim 27, therefore are allowable as well.
Regarding Claim 35, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “obtaining a first difference signal indicating a boost voltage difference between a target boost voltage and a DC voltage across the inverter; determining a target current to be provided to a capacitor connected across the inverter to reduce the first voltage difference; operating a first boost leg of the inverter to reduce a first current difference between: (i) the target current I1Ref. and (ii) current, I, flowing between a first input inductor and a mid-connection of a first boost leg of the inverter; and, operating a buck leg of the inverter to reduce a buck voltage difference between: (i) a target buck voltage; and (ii) a voltage at a buck output of the converter, wherein the buck output is coupled to a mid-connection of a buck leg of the inverter by a first output inductor.”
Regarding Claims 36-38 depend on claim 35, therefore are allowable as well.
	The closest prior art Okamura et al. US 20150191133 A1 teaches in the boost controlling unit 110', the voltage control calculating unit 113 generates a current instruction value IR for matching the output voltage VH with the VH instruction value VHtg and the adder/subtractor 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CORTEZ M COOK/      Examiner, Art Unit 2846